PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,185,633
Issue Date: 2021 Nov 30
Application No. 15/322,030
Filing or 371(c) Date: 23 Dec 2016
Attorney Docket No. 46567-0538US1  
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed January 31, 2021, requesting that the Office correct the patent term adjustment (PTA) from 633 days to 717 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On November 30, 2021, the Office determined that patentee was entitled to 633 days of PTA. 

On Monday, January 31, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 717 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 717 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 450 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 423 days under 37 CFR 1.703(a)(1), beginning March 4, 2018, the day after the date that is fourteen months after the date the application commenced the national stage under 35 U.S.C. 371 and ending April 30, 2019, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed;
A period of 27 days under 37 CFR 1.703(a)(2), beginning February 23, 2020, the day after the date four months after the date a reply was filed, and ending the date an Office action under 35 U.S.C. 132 (final Office action) was mailed;
 
The total amount of “A” delay is 450 (423+27) days.
    
“B” Delay 
  
The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between the date the application commenced the national stage and issuance is 1793 days, which is the number of days beginning January 3, 2017, the date the application commenced the national stage, and ending November 30, 2021, the date of patent issuance.

The time consumed by continued examination is 291 days.  The time consumed by continued examination includes the following periods: 
A period of 291 days, beginning October 13, 2020 (the filing date of the RCE) and ending July 30, 2021 (the mailing date of a notice of allowance);
 
The number of days beginning on the commencement date (January 3, 2017) and ending on the date three years after the filing date (January 3, 2020) is 1096 days.

The result of subtracting the time consumed by continued examination (291 days) from the length of time between the application filing date and issuance (1793 days) is 1502 days, which exceeds three years (1096 days) by 406 days.  Therefore, the period of “B” delay is 406 days. The “B” delay period runs from January 4, 2020, the day after the date three years after the date the application commenced the national stage to October 12, 2020, the day before the date the RCE was filed (283 days), and from July 31, 2021, the day after the date the notice of allowance was mailed until November 30, 2021, the date the application issued as a patent (123 days). 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 27 days. 

The 27 days of “A” delay beginning February 23, 2020, the day after the date four months after the date a reply was filed on October 22, 2019 and ending March 20, 2020, the date a final Office action was mailed, overlap with the “B” delay period.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 112 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
An 87 day period of reduction under 37 CFR 1.704(c)(8) beginning October 14, 2020, the day after the date a reply was filed and ending January 8, 2021, the date a supplemental reply or other paper (an information disclosure statement “IDS”) was filed. The IDS was not expressly required by the Office and was not accompanied by a statement under 37 CFR 1.704(d).

A 0 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a response to a Notice to File Corrected Application Papers Notice of Allowance Mailed), beginning on the day after the date of mailing of the notice of allowance, mailed July 30, 2021, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, August 19, 2021. 

The Office previously assessed a period of 10 days, from the date the paper was filed until the date the Office mailed a paper in response to the amendment under 37 CFR 1.312 or other paper filed after the notice of allowance was mailed. Patentee asserts that the proper period of reduction for applicant delay should be 11 days in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed Cir. 2019). However, in view of the revisions to 37 CFR 1.704(c)(10) in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 339 (June 16, 2020), a period of 0 days rather than 10 days is warranted because this paper was expressly requested by the Office. The 10 day period is removed and replaced with a 0 day period of reduction for applicant delay.

A 25 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.48), beginning on the day after the date of mailing of the notice of allowance, mailed July 30, 2021, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, August 24, 2021. 

The Office previously assessed a period of 99 days, from the date the paper was filed until the date the application issued as a patent. Patentee asserts that the proper period of reduction for applicant delay should be 11 days in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed Cir. 2019), for the day from the date the paper was filed until the date the Office mailed a paper in response to the amendment under 37 CFR 1.312 or other paper filed . However, in view of the revisions to 37 CFR 1.704(c)(10) in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 339 (June 16, 2020), a period of 25 days is warranted, from the day after the date the notice of allowance was mailed until the date the paper was filed, as this paper was not expressly requested by the Office. The 99 day period of reduction is removed and replaced with a 25 day period of reduction for applicant delay.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
450 + 406 + 0 – 27 – 196 (87+25) = 717 days

Patentee’s Calculation:

450 + 406 + 0 – 27 – 196 (87+11+14) = 717 days

CONCLUSION

The Office affirms that patentee is entitled to seven hundred seventeen (717) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 450 + 406 + 0 – 27 – 196 =  717 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The Office will sua sponte issue a certificate of correction.  Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentees are given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136. 

After the expiration of the period of one (1) month or thirty (30) days, the Office will sua sponte issue a certificate of correction adjusting the PTA to seven hundred seventeen (717) days.


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction